Baldwin, J.
(dissenting). I do not agree with the result reached in the majority opinion. The decision of the case turns upon the interpretation of the insur*432anee policy in the light of the conduct of the parties themselves. The policy covered only automobiles owned by the plaintiff and held for sale by him. While the detail of the financing may not have been completed, the car could no longer be considered as held for sale. Finch had decided to buy and the plaintiff to sell. The plaintiff could not have sold it to another without violating his agreement with Finch, while he could have sold the car which Finch turned in in trade. He had Finch’s money and his note with the power to transfer it to the finance company, which he subsequently did. After the car was damaged he still retained the cash which Finch had paid him, together with the automobile which Finch turned in in trade.
The majority opinion points to two very significant facts bearing upon the question of the consummation of the transaction. One is that no copy of the conditional sale contract was delivered to Finch. There is no finding on that point. If the approval of the finance company was required, it is fair to assume that the plaintiff would have kept all of the copies while awaiting receipt of that approval. It is also stated that it was not under a claim of right that Finch took the automobile. Whether he claimed right to possession or not, the plaintiff gave him possession of the car. In every contract of sale, delivery of possession of the article sold is of paramount significance. Delivery manifests the intention of the parties better than their words. The fact that the plaintiff attached his dealer’s registration plates to the Plymouth rather than those belonging to Finch is of no significance. General Statutes, § 2400, permits a dealer to loan his registration plates when a “person shall have purchased a motor vehicle, the registration of which by him is pending.”" This was apparently the situation, for Finch had left an *433application for transfer with the plaintiff. The parties had done everything they could to make the transaction complete. The required approval of the finance company was a condition over the performance of which neither party had any control whatsoever. If the finance company approved, Finch would not have to return the car. If it did not, the plaintiff would have, under the agreement, a right to retake the car which was no different from nor greater than the right he had if Finch failed to pay the balance of the purchase price.
The car was no longer owned by the plaintiff and held for sale by him within the intent of the policy. Peterson v. Universal Automobile Ins. Co., 53 Idaho 11, 21, 20 P. 2d 1016, note, 133 A. L. R. 787; Garuba v. Yorkshire Ins. Co., 233 Iowa 579, 581, 9 N. W. 2d 817; Continental Ins. Co. v. Michaels, (Tex. Civ. App.) 13 S. W. 2d 465; see Concordia Fire Ins. Co. v. McCarty Motor Co., (Tex. Civ. App.) 45 S. W. 2d 446. Lockwood v. Helfant, 126 Conn. 584, 13 A. 2d 136, on which the plaintiff particularly relied, was a jury case decided on disputed facts. The case at bar rests upon facts found.
Where there is a conditional sale, with delivery to the buyer, title remaining in the seller until the performance of certain conditions, the seller holds the title as security for the purchase price; but the buyer, because he has the use and dominion of the automobile, bears the risk of loss. Baker v. Brown & Thomas Auto Co., 101 Conn. 575, 577, 126 A. 703; O’Neill-Adams Co. v. Eklund, 89 Conn. 232, 235, 93 A. 524.
I concur in that part of the majority opinion which disposes of the defendants’ claim of error predicated upon the failure of the court to call in a stenographer as required by General Statutes, § 7591.